Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, defendant was denied effective assistance of counsel because trial counsel failed to provide conflict-free representation. Upon our review of the motion papers, we conclude that the issue may have merit. Therefore, the orders of January 31, 2012 are vacated and this Court will consider the appeals de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before January 9, 2014. Present — Scudder, EJ., Smith, Peradotto, Lindley and Sconiers, JJ.